Citation Nr: 1600116	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  08-26 362A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to an increased rating for bilateral hearing loss.  

(The issues of entitlement to service connection for low back disorder, left knee disorder, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and disorder of the right lower extremity are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

H.W. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to February 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied the benefits sought on appeal.

In November 2010, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.    

In January 2011, the Veteran's claim was remanded for further development.  The case has since been returned to the Board for adjudication.  

The Board notes that the Veteran is represented by an attorney for his service connection claims addressed in a separate decision.  Although the attorney has participated in some correspondence regarding the increased rating claim for bilateral hearing loss (requesting a DRO review following the notice of disagreement), the attorney specifically limited her representation to the following issues in her VA Form 21-22a received by VA in July 2013: low back disorder, left knee disorder, peripheral neuropathy of the upper extremities, peripheral neuropathy of the lower extremities, and disorder of the right lower extremity.  As such, Disabled American Veterans (DAV) is the representative of record for the increased rating claim for bilateral hearing loss and service connection claim for bilateral eye disability.  See 38 C.F.R. § 14.631(e)-(f) (2015) (indicating that when a representative limits the scope of his or her representation to specific issues, it constitutes a revocation of an existing general power of attorney as to only those limited issues/claims listed, and the general power of attorney remains in effect for any new or reopened claims).  As such, DAV is the appropriate representative as to the two issues listed on the cover page of this decision if and until the power of attorney is revoked.  Id.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board regrets further delay in this matter, but finds that another remand is necessary for his service connection claim for a bilateral eye disability and increased rating claim for bilateral hearing loss.  

Service Connection Claim

In the January 2011 remand, the Board specifically described the reasons for the inadequacy of the May 2008 and May 2009 VA examinations, and remanded the service connection claim for a bilateral eye disability for a new examination and opinion.  Unfortunately, the Board finds that the September 2011 VA examination is also inadequate.  

The September 2011 examiner noted that the Veteran reported a history of diplopia and blurriness following exposure to significant foreign body debris in his eyes during service.  The examiner diagnosed: history of diabetes mellitus, without retinopathy; retractile particles in choroid in both eyes; very low risk glaucoma suspect secondary to cup to disc ratio asymmetry right greater than left eye; bilateral cataracts; asteroid hyalosis in the left eye; bilateral color deficiency; hyperphoria that may cause intermittent diplopia due to decompensation when fatigue, not likely acquired; and bilateral refractive error.  The examiner noted that the Veteran had a vague description of diplopia and blurriness that has come and gone since 1971. 

The examiner provided the following opinion:

In summary it appears that [the Veteran's] eyes do not exhibit manifestations related to Diabetes, or from previous eye trauma/injury while in the service.  He has small non-visually significant corneal scars that are not affecting his vision.  It is difficult to assess whether or not these small scars are from his time in the service.  His complaint of diplopia is likely a result of congenital misalignment of the eyes, which was not seen with objective testing.

The examiner found that the Veteran had a congenital misalignment of the eyes, causing diplopia, but did not address the nature of the other diagnosed eye conditions.  Although the examiner indicated that it was difficult to determine whether the Veteran's corneal scars are from his time in service, he did not provide a reason for this difficulty.  Finally, the examiner stated generally that "it appears" the Veteran's eye conditions are not due to his diabetes mellitus or eye trauma/injury in service.  

The Court has held that medical opinions that are equivocal in nature, such as those expressed in speculative language (e.g., "could have caused"), do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The Board finds that the September 2011 examiner's opinion stating that "it appears" the Veteran's eye symptoms are unrelated to his diabetes mellitus or eye trauma/injury in service is equivocal in nature, and does not include a detailed rationale.  As such, the September 2011 is also inadequate for resolution in this matter, and another remand is necessary.  

Increased Rating Claim

In a January 2015 rating decision, the RO continued the Veteran's noncompensable rating for his service-connected bilateral hearing loss.  In a communication received by VA in February 2015, the Veteran indicated disagreement with the rating assigned.  To date, however, the AOJ has not issued the Veteran a Statement of the Case (SOC) with respect to this claim.  Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran a Statement of the Case on the issue of entitlement to an increased rating for his bilateral hearing loss.  The Veteran should be informed of the requirements to perfect an appeal with respect to the new issue.  If he perfects an appeal with respect to this issue, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

2.  The AOJ should forward the Veteran's claims file to an examiner with the appropriate expertise to provide a supplemental opinion with respect to the claimed bilateral eye disability.  The Veteran's electronic claims file should be forwarded to the examiner for review in conjunction with the examination.

It is left to the examiner's discretion whether to reexamine the Veteran.  

Following review of the claims file examiner must list all eye condition diagnoses made at any point during the appeal period.  

For each diagnosed eye condition, the examiner is asked to determine whether such a diagnosis is a congenital/development defect or an acquired eye disability.  

For each acquired eye disability diagnosed at any time during the appeal period, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that it was incurred in or otherwise related to his active service.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is asked to specifically address the documented in-service treatment for eye burns in January 1971.  A complete rationale for all opinions expressed must be provided.  

3.  Perform any additional development deemed necessary.

4.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




